Gary, J. This is an action of forcible detainer by the appellee against the appellants. The appellants defended upon the allegation that the appellee had made a new lease, under which the possession was held. In aid of the proof of the execution of the new lease, which the appellee denied, they offered in evidence the appeal bond, and many receipts for rent signed by her, that the jury might, under the authority of Brobston v. Cahill, 64 Ill. 356, compare the disputed signature with those on the appeal bond and receipts. The receipts had no relation to any issue in the case, and were, therefore, as independent evidence, irrelevant. The claim that they should have been admitted to contradict her statement that she wrote as well as signed them is not well founded; for even if a fair construction of her testimony amounts to such a statement, it was made on cross-examination, and her answer on matter irrelevant to the issue is conclusive. 2 Taylor on Ev., Sec. 1435; 1 Greenl. on Ev., Sec. 449. As to the appeal bond, the case cited seems to give color to appellants’ claim, but still is not in point. There was nothing in the case requiring the jury to see the appeal bond. The case is like Snow v. Wigg'n, 19 Ill. App. 542, in which the appellants sought to put before the jury the signatures of the defendant to a plea and affidavit, in the same case, and the court there held that they were inadmissible. If a signature is already in the case, as evidence relating to the issue being tried, then that signature, admitted or proved to be genuine, may, by the jury, be compared with another which is disputed, but which, if genuine, relates to the issue. And so the cases'in 64 Ill. and 19 Ill.App. are consistent., and they are both consistent with Jumpertz v. The People, 21 Ill. 376, Kernin v. Hill, 37 Ill. 209, and Massey v. Farmers Bank, 104 Ill. 327; and the case in 37 Ill. also disposes of the offer to prove, by an expert, that the disputed signature was the same handwriting as others shown to the witness. The verdict of the jury upon conflicting evidence disposes of the issue of fact, and their affidavits as to the grounds of their verdict were not admissible. The cases are familiar and easily found in the digests. Ho notice to quit is necessary where a tenant or sub-tenant is holding over. The sub-tenant had no right in the premise not before held by his immediate landlord. There is no question in the case worthy of attention, but that relating to the appeal bond, and that is not distinguishable from 19 Ill. App. 542. Judgment affirmed.